Title: To Thomas Jefferson from Malesherbes, 12 March 1789
From: Malesherbes, Chrétien Guillaume de Lamoignon de
To: Jefferson, Thomas



Ce 12 Mars 1789

Le hasard a fait, Monsieur, que hyer j’ai passé chez vous et je vous ai laissé un billet précisément dans le tems que vous m’écriviez votre Lettre.
La réponse à la question que vous me faites, n’est pas bien aisée.
1°. Le ris sec de la Cochinchine qu’on a semé à Paris et aux environs n’y a jamais bien mûri, parceque notre soleil n’est pas assez chaud. C’est une raison de plus pour en entreprendre la culture en Virginie où le soleil sera plus favorable. Mais je crains que par cette raison il ne soit difficile d’en trouver à Paris des graines.
2°. J’ai entendu dire qu’à l’Isle de France, depuis le départ de  M. Poivre, la culture a été si négligée qu’on a laissé mêler les graines du ris sec avec celles du ris ordinaire.
M. de La Luzerne pourra vous dire mieux que moi ce qui en est.
Je crois qu’il y a encore des éclaircissemens à vous donner sur cette culture.
Dans l’espérance que vous accepterez la proposition que je vous ai faite pour Mercredi prochain, j’ai engagé deux des hommes de ce pays ci, qui sont le plus en état de vous donner les éclaircissemens que vous pouvez désirer, à se trouver chez moi Mercredi prochain.
J’ai l’honneur d’être avec un sincère attachement, Monsieur, Votre très humble et très obéissant serviteur,

L. Malesherbes


P.S. La Lettre pour Monsieur de Jefferson était prête à partir quand M. de Malesherbes a reçu la sienne. L.

